Case 3:21-cv-05386-JCS Document 1-2 Filed 07/14/21 Page 1 of 10




           EXHIBIT A
           Case 3:21-cv-05386-JCS Document 1-2 Filed 07/14/21 Page 2 of 10

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/14/2021
                                                                                                    CT Log Number 539731243
TO:         Chuck Morici
            Ford Motor Company
            1 American Rd
            Dearborn, MI 48126-2798

RE:         Process Served in California

FOR:        Ford Motor Company (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Daavon Cox, Pltf. vs. Ed Welburn, Dft. / / To: Ford Motor Company
DOCUMENT(S) SERVED:                               Attachment(s), Declaration(s), Cover Sheet(s), Summons, Complaint, Notice(s),
                                                  Proof(s), Statement, Request(s)
COURT/AGENCY:                                     Alameda County - Superior Court, CA
                                                  Case # RG20065422
NATURE OF ACTION:                                 claim regarding return of property and funds
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, GLENDALE, CA
DATE AND HOUR OF SERVICE:                         By Regular Mail on 06/14/2021 postmarked: "Not Post Marked"
JURISDICTION SERVED :                             California
APPEARANCE OR ANSWER DUE:                         Within 30 days after service
ATTORNEY(S) / SENDER(S):                          Daavon Cox
                                                  1221 north Peach Ave Apt. 220
                                                  Fresno, CA 93727
                                                  510-346-6105
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 06/15/2021, Expected Purge Date:
                                                  06/20/2021

                                                  Image SOP

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  330 N BRAND BLVD
                                                  STE 700
                                                  GLENDALE, CA 91203
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / DL
                      Case 3:21-cv-05386-JCS Document 1-2 Filed 07/14/21 Page 3 of 10


 2-)
o&-usiQd C      727




                                 Ait-4 ANDA- GAZA A, GA:e;RICLA Sft
                                                                                        Dposy HowaGo
             (vme.) R/A
                              C,T COKPOQ,-Vol\) S\JSTEM
                                          00 N\ \ Ar\n
                                                                     \s\_osicfioo
                                        G LEIQDpsi1 CA 9\263
                            Case 3:21-cv-05386-JCS Document 1-2 Filed 07/14/21     Page 4 of 10

I
                                                                           CAS& RUINDERI
_SHORT TITLE: ,




                                                            1410oDAI
                                                           Mon( 6RoW

    $                                -Fogp                                                 tolurA
                                   194W                        1                           soNy
                                             awAGT: tION(Fori))

                         FcA
                 4 -rolv   .
10                   Wog -F6KE                               INVENT.L0M(kwb)                    13u 0-141'
                                                                                               VOI, SWA6U
11
                                    /\                          /*NDs1REe1                      bEA\11-Lzy
12
                         toEN/65E66          TESLA            -poop'
13
                                                             -sfAN°5
14

15

16

17

Is

19

20

21

22

23

24

25

26 (Required fa verifted pleading) The items on this page stated on information and be are (sped!),Item !webers. not Me
    numberst
27
        I
     This page may be tzed with any Judicial Council Corm Of any other paper hied with the court.
                                                                                                                Page /
        ran twvr-A1 try Me                                ADDITIONAL PACE
        3nalC04/TWA c/ Calltrrta
    POIC_UM Mar lama-  ,1. 15V71
                                         Attach to Judicial Council Form or Other Cowl Paper                      CAE 701. Wi
Case 3:21-cv-05386-JCS Document 1-2 Filed 07/14/21 Page 5 of 10




                r

           cov. c ANN-100
           cy7k De\fLoo•NENIT
                        Case 3:21-cv-05386-JCS Document 1-2 Filed 07/14/21 Page 6 of 10
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Ber number, and address):
        DIMON Col,
                                                                                                                          . 1111111111191111111
—
        1 2.11 (si PVICItAvvtkPr*ize.
        cczesgo cA,q372-7
                            5)0 be-7/66
        TELEPHONE NO.:
 ATTORNEY FOR (Name):           •
SUPERIOR COURT OF CALIFORNIA, COUNTY OF
                                                             FAX NO.:

                                                                                                                       F ILED
                                                                                                                  'ALAMEDA COUNTY
      STREET ADDRESS:
                                              SUPERIOR COURT
      MAILING ADDRESS:         ALAMEDA COUNTY                                                                               JUN 1 8 2020
                                          FAU.ON STREET
     CITY AND DP CODE:               1225      94612-4280
                                   OAKLAND  CA
         BRANCH NAME:
 CASE NAME:

    CIVIL CAE- OVER SHEET                            Complex Case Designation
                                                                                         CASE                  n:2
     Unlirnitetr. n Limited
 . (Amount                (Amount                LIII Counter 1-1 Joinder
                                                                                         JUDGE:
     demanded           r  demanded   is        Filed with first appearance by defendant
     exceeds $25.,000) $25,000 or less)             (Cal.. Rules of Court, rule 3.402)    DEPT:

                              items 1-6 below must be completed(see instructions on page 2).
1. Check one box below for the case type that best describes this case:
     Auto Tort                                       Contract                                     Provisionally Complex Civil Litigation
                 (22) .                              [    1 Breach     of contract/warranty  (06) (Cal. Rules of Court, rules 3.400-3.403)
     El Auto
     :
     1 11  Uninsured    motorist(46)                 Ell    Rule   3.740    collections (09)             Antitrust/Trade regulation (03)
     Other PI/PD/WD    (Personal  Injury/Property    E   l) Other    collections  (09)                   Construction defect(10)         •
     DamageNVrongful Death) Tort                            Insurance coverage(18)                       Mass tort(40)
           Asbestos(04)                            • El O• ther contract(37)                             Securities litigation (28)
     El Product liability(24)                        Real Property •                                     Environmental/Toxic tort(30)
           Medical malpractice(45)                          Eminent domain/Inverse                       Insurance coverage claims arising from the
           Other Pl/PD/WD t23)                       .      condemnation (14)                            above listed provisionally complex case
                                                     El Wrongful eviction (33)                           types(41)•               •
      Non-PI/RD/WO (Other)Tort
                                                            O •                                   Enforcement    of Judgment
    El                                           (
           Business tort/unfair business practice 07)4Ti        ther real  property (26)
    LII    Civil rights(08)                           Unlawful Detainer                           CI Enforcement ofjudgment(20)
    D      Defamation (13)                                  Commercial       (31)                 Miscellaneous Civil Complaint
     El Fraud (16)                                   El Residential (32)                           El
          Intellectual property(1.9)                   [1:1 Drugs(38)                              1 1  •OOther
                                                                                                          RItCOr(27
                                                                                                                complaint
                                                                                                                    )       (not specified above)(42)
     LII  Professional negligence (25)                 Judicial Review                                    PadnershCivil
                                                                                                     Miscellaneous   ip andPetition
                                                                                                                               rp rate
                                                                                                                             coo
          Other non-PI/PDAND tort(35)                  El A• sset forfeiture(05)                   11                                  governance(21)
     •Employment                                         ri   W
                                                              Pertititioof              award (11) • -
                                                                                                     1 1 O• ther petition (not specified above)(43)
     D Wrongful termination (36)                         1 1               mandate (02)
      El Other employment(15)                            ni   O• ther judicial review (39I
2. This case [2'.c1 is [ • I is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:        •
   a.       Large number of separately represented parties     d.El Large number of witnesses
   b. El Extensive motion practice raising difficult or novel e.El Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve            in other counties, states, or countries, or in a federal court •
   c. D Substantial amount of documentary evidence             f. El Substantial postjudgment judicial supervision
3.    Remedies sought(check all that apply): arl monetary b.El nonmonetary; declaratory or injunctive relief                                   c:Nel
                                                                                                                                                 it- -1 punitive
4.    Number of causes of action (specify):            .
5.    This case 17 is .171 is not a class action suit.
6.    If there are any known related cases, file and servei" notice of related case.(You may use form CM-015.)
                                                                 .1
Date:.
                          DA Attud            COX
                           . (TYPE OR PRINT NAME)
                                                                  'NOTICE
  Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small daims cases or cases filed •
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover-sheet in addition to any cover sheet required by local court rule.
 "If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.                                                                               •
 I Unless this is a collections case under rule 3.740 or a complex case,this cover sheet will be used for statistical purposes only.
                                                                                                                                                            Pawl of 2
Form Adopted for Mandatory Use                                                                                 CO:Rules of Court, rules 2.30. 3.220.3.400-3.403,310.
  Judicial Council of California.
                                                          CIVIL CASE COVER SHEET                                     Cal Standards of Judicial Administration, std. 3.10
  Cf,1.010 Rev,July 1, 20071                                                                                                                       iwnv.courfinfo.ca.gos
                     Case 3:21-cv-05386-JCS Document 1-2 Filed 07/14/21 Page 7 of 10
                                                                                                                               1111 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1
                                                                                                                                           22719346
                                            SUMMONS                                                                 (
                                                                                                                       FOR COURT USE ONLY
                                                                                                                     SOLO PARA USO DE LA CORTE)
                                     (CITACION JUDICIAL)
 NOTICE TO DEFENDANT: eD kkj.EL-PANI
(AVIS.°AL DEMANDADO):                                                                                          F ILED
                                                                                                            ALAMEDA COUNTY
                                                                                                                   JUN 1 8 2020
 YOU ARE BEING SUED BY PLAINTIFF: DM11,10A/ COX
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                   CLFRKOF                   F      I•R COURT

                                                                                                                                                ri77-7;
   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form If you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not,file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/sellhelp), or by contacting your local court or county bar association:NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
            Lo han demanded°. Si no responde dentro de 30 dies, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informacion a
  continuaci6n.
     Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citacion y papeles legates pars presenter una respuesta por escrito en esta
 code y hacer que se entregue una c9pia al demandante. Una carta o una Ilamada teleknica no lo protegen. Su respuesta por escrito tiene que estar
  en format° legal correcto si desea que proceseri su caso en la code. Es posible que haya un formitlario que usted puede liar pare su respuesta.
 Puede encontrar estos formularios de Is code y mas infonnacion en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
  biblioteca de !eyes de su condado o en la corte .qUele quede mas cerca. Si no puede pager la cuota de presentaci6n, pida al seCretario de la code
 Tirie le de u formulario de exencion de pig° de cullas. Si no Fresenta su respuesta a tiernpo,     -pueile.pendeiel caso por incumpilmiento   —y la corte le "
  padre guitar su sueldo, diner° y bienes sin mas adveitencia.
    Hay °hos requisitos legates. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Hamar a un servicio de
  remision a abogadoi Si no puede pager a un abogado, es posible que cumpla con los requisitos pare obtener servicios legates gratuitos de un
  programa de serviclos legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucm ed el sitio web de California Legal Services,
 6wvw.lawhelpcali1ornia.org), en el Centro de Ayuda de las Cortes.de California,(w.vw.sucorte.ca.gov) o poniendose en contact° con la code o el
  colegio de abogados locales. AVISO:Porley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
  cualquler recuperacion de $10,000 6 mas de valor recibida medlante un acuerdo o una concesien de arbitraje en un caso de deircho civil. Tiene que
  pager el gravamen de la corte antes de que la corte pueda desechar el caso.
 The name and address of the court is:
(El nombre y direcciOn de /a corte:ps)24EDA               !TY SUPER'nRcoii
                                                                                                                             006 54Z2
                                                1225 FAI. )rJ STREET
                                              OAKLAND CA 94612.420.1 •
 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: nitf0d CV'
(El nombre, la direccion y el namero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
                                                                                          . -


 DATE: *                               CHAD FINKE                                                                                                        , Deputy
(Fecha)        JUN 18 2020             MOM CfACERICL
                                                  . ERK                       Cieerkcreta
                                                                              (S       byn'o)                                                             (Adjunto)
(For proof ofservice of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de este citatic5n use el formulario Proof of Service of Summons,(P08-0
                                 NOTICE TO THE PERSON SERVED: You are served
 PEALl                                 1.       as an individual defendant.
                                       2.       as the person sued under the fictitious name of (specify):

                                       3,.E     on behalf of(specify).-
                                          under EJ CCP 416.10(corporation)                   CCP 416.60(minor)
                                                ED CCP 416.20(defunct corporation)      -1 1 CCP 416.70(conservatee)
                                                n CCP 416.40(association or partnership) ni CCP 416.90(authorized person)
                                               -1 1 other (specify):
                                       4. n by personal delivery on (date):
                                                                                                                                                            Page 1 of 1
  Form Adopted for Mandatory Use
    Judicial Council of California                                     SUMMONS                                                  Code of Civil Procerlure §541120,465
                                                                                                                                                  ww.v.courfinfo.ca.gov   •
   SUM•100 (Rev. July 1, 20091
                       Case 3:21-cv-05386-JCS Document 1-2 Filed 07/14/21 Page 8 of 10
                                                                                    111 1111111111 11111 11111                 II             111        1111
                                                                                                                                       22719360
                   ,
                                                                                                                                    PLD-PI-001
       ATTORNEY OR PARTY WITHOUT ATTORNEY(Name, State Bar number, and acklfess):                                  FOR COURT USE ONLY

         • NitVorl CO
           1221 NI PtACik. AP1--#2.Z0
           F RESNO cA is:1377_7     •
                 TELEPHONE NO(5 10)*9_7I bs                          FAX NO.(Optional):

       E-MAIL ADDRESS(00on4t.
          ATTORNEY FOR (Name):                                                                                F ILED
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF                                                                ALAMEDA COUNTY
           a-rem-ADDRESS: 1225
              MAILING ADDRESS:                                                                                        JUN 1 8 2020
             CITY AND LP COOE:         011iaittJD CA- `1442I2.
                  BRANCH NAME                                                                          CLERK OF                      1 R COU
                   PLAINTIFF: Dif,\A VoN C101,

                DEFENDANT:El) WE L60101

      :=1
      I    DOES 1 TO
       COMPLAINT—Personal Injury, Property Lianiage, Wrongful Death
           El AMENDED (Number):
       Type(check all that apply):
r.4
      ri MOTOR VEHICLE El OTHER (specify):
           E7 Property Damage • ni Wrongful Death
           F-1 Personal Injury      Othpr.ppirAesisppcify);
       Jurisdiction (chaik all thatapply):                                                            CASE NUMBER::
      El ACTION IS A LIMITED CIVIL CASE
           Amount demanded El does not exceed $10,000
           - —     .     —     ER- exceedi-$10,Q00,-but does not exceed-$25;000
           ACTION1S AN UNLIMITED CIVIL CASE(exceeds $25,000)
           ACTION IS RECLASSIFIED by this amended•Complaint
                                                                     •
                                                                                                        1162 006542'
           =from limited to unlimited
           E-1 from unlimited to limited-.
      1. Plaintiff(name or names): OAAVOA/ 14/..G44
         alleges causes of action against defendant(name or names):EI/.
                                                                     N •                                og mbutz ca.
                                                                                          WE!ARAI 4ivb Pn
      2. This pleading, including attachments and exhibits;Ci5risiSts of the fcilloWing nuniber Of pages:
      3. Each plaintiff named above is a competent adult
         a. I 'tCI except plaintiff(name):
                  (1) n a corporation qualified to do business in California
                  (2) T1 an unincorporated entity (describe):          •
                  (3) ri a public entity (describe):
                  (4) El a minor El.an adult                     •     .
                            (a).=forwhom a guardian orconservator of the estate or a guardian ad litem has been appointed --
                            (b) El other (spe.cify): - • • -
                  (5) 1 1 other (specify):
        b. El except plaintiff(name):
             (1) F-1 a corporation qualified to do business in California
             (2) El an unincorporated entity (describe):
             (3) El 2 public entity (describe):
             (4) El a minor ri an adult
                      (a) El for whom a guardian or conservator of the estate or 2 guardian ad litem has.been appointed
                      (b) ri other (specify):
             (5)=other (specify):

       O Information about additional plaintiffs who are not competent adult is shown in Attachment 3.
                                                                                                                                         "Page 1 of 3
      ;am Approved for Optional Use                       COMPLAINT--Personal Injury, Property                           Code of GW1Fmcodure,5 425.12
        Judciel Council of Cerfarnie                                                                                           . smv.courtin,b.ca.gc.,
      PLC-PI-001 [Rev. Jammy 1.20071                           Damage, Wrongful Death
                             Case 3:21-cv-05386-JCS Document 1-2 Filed 07/14/21 Page 9 of 10
4,4
                         ,
                                                                                                                                          PLD-PI-001
           SHORT TITLE:                                                                                     CASE NUMBER:




         4. r--1 Plaintiff (name):
                 is doing business under the fictitious name(specify):

                 and has complied with the fictitious business name laws.
         5. Each defendant named above is a natural person
            a. I i except defendant(name):                                       c. ri except defendant(name):
                   (1){7
                   (2)
                   (3)
                        -
                                na
                             a business organization, form unknown
                               corporation
                            .an unincorporated entity (describe):
                                                                                         (1)      a business organization, form unknown.
                                                                                         (2) n a corporation
                                                                                         (3) 1 -7 an unincorporated entity (describe):
                                                                                                                             •
                         (4) 1-7a public entity (describe):                               (4) 1==] a public entity (describe):

                          (5) ni other (specify):         p   kp /1.401-0if C°MANY        (5)."Q other (specify):




               b.   r---1 except defendant(name): •                              d. ni except defendant(name):
                -          •(1)      &business organization, form unknown            • ".(1)-    a business organization, form unknown
                           (2) ri a corporation                                       --:(2) I-7 a corporation    --
                        -- .0) f---1 an unincorporated entity (describe):               (3)'njan unincorporated entity (describe):

•.:•                -    • .(4) n a public witty (describe):•                      -.     (4) r---1 a public entity (describe):

                        — (5)         other (spe-cify):                                                   (specrfy):
                                                                                                                           _

               !Lac'Information about additional defendants who are not natural persons is contained in Attachment 5.
       •• 6.     The frue names ordefendants sued as Does are unknown to plaintiff.
               :.a.:.1-1 Doe defendants specify Doe numbers):                                    were the agents or employees of other
                          named defendants and-acted within the scope of that age-ney or ernPloyment:
         • , b..E1•Doe defendants(specify Doe numbers):.                              • are p ons whose capacities are unknown
                   . plaintiff.              • .         -•
          7 0(.1 Defendants who are joined under Code ofetvil Procedure section 382 are (names):
                                                                       .
                             FOROMOTDR CoA.14414t .
                                 rtsLA               •
          B. This court is the proper court because
             a. F-1 at least one defendant now resides in its jurisdictional area.
             b.       the principal place of business of a'defendant corporation or unincorpora.teels.s-oa- iation is in Its jurisdictional area.
             c.       injury to person dr damage to personal property occurred in its jurisdictional area.
             d. G_T-A other (specify):




          9. 71 Plaintiff is•required to comply with a claims statute, and
             a.      has complied with applicable claims statutes, or
             b. 1-1 is excused from complying because (specifyY




         PU1P1•001 [Rev. January 1, 2007)                      COMPLAINT—Personal Injury, Property                                             Page 2 of 3
                                                                    Damage,Wrongful Death
A

                         Case 3:21-cv-05386-JCS Document 1-2 Filed 07/14/21 Page 10 of 10

                     •

                                                                                                                                PLD-PI-001
     SHORT TITLE:                                                                                  CASE NUMBER:




    10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
        causes of action attached):
        a.            T
                 Motor Vehicle
                 General Negligence
                 Intentional Tort
        d. FT Products Liability
        e. FT Premises Liability
        f. >     Other (specify): lOOKEA/ RbeE0.40JT




    11. Plaintiff has suffered
        a.,        wage. loss
         b. W.loss of use ot property.-
        c. F-1 hospitatandmedical expenses
        d. -1    1 general damage       •
        e. rn property damage •
        f. El loss.of:earaing..eikacity
        g. -1 1 other damage (specify):



                                                         •••••pt•
    12..71 The damages claimed for.wrongful death and the relationships of plaintiff to the deceased are
        a. r Listed in Attachment 12.
        b.• I l• as follows:




    13. The relief sought inthis complaint is within the jurisdiction Of thisfcourt
                                   TI)f,         oP P koPCkly AN C) PON.1 s.

    14. Plaintiff prays for judgment for costs of suit for such relief as is fair, just, and equitable: and for
        a. (1)       rcompensatory damages                                         •-•     •
           (2) t'oiT  punitive damages
            The amount of damages is (in cases_for personal injury or wrongful death, you must check(1)):
           (1) 1-1 according to proof
         '(2) El in the amount of: 5-        0,14-Z-4/14/Pdalte-S.

    15.   El The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):


    Dale: FEB                ajar()• •


                         DAAVon/ cox
                                  (TYPE OR PRINT NAME)

    PLD-P1-001 (Rev. January 1, 20071
                                                                                      Z d  zotitarL

                                                         COMPLAINT—Personal Injury, Property
                                                                                             (SIGNATURE OF Pif NTIFF
                                                                                                               C OR ATTORNEY)

                                                                                                                                    Page 3 of 3
                                                              Damage,Wrongful Death
